Hines, J.
1. The charge being rape, and the evidence, if credible, showing conclusively that the carnal connection was complete and that the offense of rape was actually perpetrated, the court did not err in failing to charge the law applicable to assault with intent to commit rape, or assault and battery, or a mere assault. Kelsey v. State, 62 Ga. 558; Johnson v. State, 73 Ga. 107 (2) ; Harris v. State, 101 Ga. 530 (29 S. E. 423); Welborn v. State, 116 Ga. 522 (42 S. E. 773) ; Canida v. State, 130 Ga. 15 (60 S. E. 104) ; Moore v. State, 151 Ga. 648 (108 S. E. 47).
2. The evidence of the female alleged to have been raped shows that carnal knowledge of her by the defendant was complete, and was sufficient to have authorized the jury to find that she had been actually raped by the defendant, but did not authorize a finding of a mere assault with intent to commit rape, or a mere assault and battery, or a mere assault. The other evidence introduced on the trial would not have authorized the jury to find that he did not have complete carnal knowledge of the female. It corroborates and does not contradict the testimony of the female, that such carnal knowledge was complete. For this reason the court did not err in failing to charge the law applicable to any of the above lesser offenses.
3. The charge: “How, gentlemen, I charge you this principle of law: The accused could not be convicted upon the woman’s testimony alone, however positive it may be, unless corroborated by circumstances,” was not error, as contended, on the grounds that it “ is inaccurate and misleading; it fails to refer to the testimony 'of the one assaulted; it fails to explain what circumstances are referred to, and does not explain what circumstances, facts, testimony or evidence will be' sufficient corroboration of the facts and evidence given by the one assaulted; that such reference to the ‘ woman’s testimony ’ is confusing and misleading, because several witnesses who testified for the State were women; and because it does not charge the correct rule of law that the defendant cannot be convicted of rape upon the testimony of the person assaulted alone, unless her testimony is corroborated by other evidence.”
4. There is sufficient evidence to support the verdict.

Judgment affirmed.


All the Justices concur, except